Exhibit 10.18
 
REVOLVING CREDIT LOAN AGREEMENT
 
This Revolving Credit Loan Agreement (this “Agreement”) dated as of April 30,
2009 (the “Execution Date”) and effective as of May 1, 2009 (the “Effective
Date”), is made and entered into by and among IP GLOBAL INVESTORS LTD., a Nevada
corporation (the “Lender”), located at 499 N. Canon, Beverly Hills, CA 90210;
and FUND.COM INC., a Delaware corporation (the “Borrower”), located at 14 Wall
Street, New York, New York 10005; and certain of the Subsidiaries of the
Borrower who have executed this Agreement on the signature page hereof (the
“Subsidiaries”).  The Lender,  the Borrower and the Subsidiaries are hereinafter
sometimes referred to individually as a “Party” and collectively as “Parties”.
 
RECITALS
 
A.           The Borrower desires to receive loans and advances from the Lender
(the “Advances”) for the purpose of obtaining additional working capital for its
business; and
 
B.           The Lender is willing to make Advances to the Borrower of up to
“Maximum Advances” (as hereinafter defined) all upon the terms and subject to
the conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the foregoing recitals, the following mutual
and respective covenants and agreements of the Parties, intending to be legally
bound, the Parties agree as follows:
 
1.           Definitions. Except as otherwise specifically indicated, the
following terms shall have the following meanings in this Agreement (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):
 
“Accounts” shall mean all “accounts” (as defined in the UCC) of Borrower and its
Subsidiaries (or, if referring to another Person, of such other Person) that
relates to the operation of the businesses of Borrower and each of its
Subsidiaries, as now conducted or may hereafter be conducted until all of the
Obligations shall have been paid and satisfied, including without limitation,
accounts, accounts receivables, monies due or to become due and obligations in
any form (whether arising in connection with contracts, contract rights,
Instruments, General Intangibles or Chattel Paper), in each case whether arising
out of goods sold or services rendered or from any other transaction and whether
or not earned by performance, now or hereafter in existence, and all documents
of title or other documents representing any of the foregoing, and all
collateral security and guaranties of any kind, now or hereafter in existence,
given by any Person with respect to any of the foregoing; provided however that
the definition of Accounts shall not include any of the securities or collateral
as is contemplated by (i) that certain Securities Purchase Agreement dated as of
April 7, 2009 by and between the Borrower and National Holdings Corporation and
all related documents thereto (the “SPA”); (ii) that certain Demand Promissory
Note dated as of April 7, 2009 by and between the Borrower and Global Asset Fund
Limited (“GAF”) and all related documents thereto, and (iii) that certain
securities purchase agreement by and between the Borrower, Amalphis Group, Inc.
and GAF (the “Amalphis Transaction Documents” and together with the SPA and the
GAF Note, the “NHC-GAF Collateral”).
 
“Account Debtor” shall mean any Person who is obligated under an Account.
 
                “AdvisorShares” means AdvisorShares LLC, a partially owned
subsidiary of the Borrower which is not a party to this Agreement or the other
Transaction Documents.
 
 
-1-

--------------------------------------------------------------------------------


 

 
“Affiliate” means, with respect to any particular Person means any other Person
that directly, or indirectly through one or more intermediaries, controls, or is
controlled by or under common control with such Person.  For purposes of this
definition, “control” (including the terms “ controlling,” “ controlled by ” and
“ under common control with”) means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.


“Advances” means periodic loans and advances made from time to time by the
Lender under this Agreement to the Borrower following the receipt of a Borrowing
Report.
 
“Business Day” means a day, other than a Saturday, Sunday or holiday, on which
banks in New York City are open for the general transaction of business.
 
“Borrowing Report” means a report, in substantially the form of Exhibit A
annexed hereto and made a part hereof,  to be delivered to the Lender by the
Borrower prior to or in connection with each request for an Advance under this
Agreement, setting forth, inter alia (a) the date by which the Borrower needs
the Funds, which must be a Business Day, (b) the requested Advance amount (c)
the purpose and use of the Funds to be received from the Advance, including the
name of the Person to whom payments will be made by the Borrower, (d) delivery
instructions for the Advance, and (e) such other information as the Lender may,
from time to time, reasonably request as is necessary for the Lender to issue
the Advance to the Borrower.
 
“Certificate of Deposit”  means the restricted certificate of deposit maturing
in approximately eighteen months (the “CD Maturity Date”) in the amount of
Twenty Million Dollars ($20,000,000) issued by Global Bank of Commerce Limited
and constituting as asset of the Borrower.
 
“CD Release Fee” means that number of shares of the authorized and previously
unissued shares of Common Stock of the Borrower determined by dividing (a)
$1,343,000, by (b) the Conversion Price.
 
                “Closing Date” means the date of execution and delivery of this
Agreement and all other Transaction Documents and the funding of the initial
Advance by the Lender.
 
“Collateral” shall have the meaning defined in Section 6 of this Agreement.
 
“Common Stock” means the shares of common stock of the Borrower, $0.001 par
value per share.
 
“Conversion Price” means sixty cent ($0.60) per share, subject to adjustment as
provided in the Note.
 
“Conversion Shares” means the number of shares of Common Stock of the Borrower
issuable upon conversion of any or all of the Note.
 
“Exercise Price” means sixty cent ($0.60) per share, subject to adjustment as
provided in the Warrant.
 
“Funds” means the United States Dollars that the Lender provides to the Borrower
as Advances.
 
“GAF Note” means the Borrower’s $18,000 note, issued in December 2008,
originally payable to Global Asset Fund, Ltd. (“GAF”), but which Lender
purchased from Global Asset Fund, Ltd.
 
 
-2-

--------------------------------------------------------------------------------


 
 
“Governmental Authority” shall mean any federal, state, municipal, national,
local or other governmental department, court, commission, board, bureau, agency
or instrumentality or political subdivision thereof, or any entity or officer
exercising executive, legislative or judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case, whether
of the United States or a state, territory or possession thereof, a foreign
sovereign entity or country or jurisdiction or the District of Columbia.
 
“Guarantors” means each of the Subsidiaries of the Borrower.
 
“Guaranty Agreement” means the guaranty of each of the Guarantors of the
Obligations, as set forth in the guaranty agreement annexed hereto as Exhibit B
and made a part hereof.
 
“Insolvency Event” occurs, with respect to the Borrower or any Guarantor, when
such Entity: (a) is dissolved, becomes insolvent, generally fails to pay or
admits in writing, its inability generally to pay its debts as they become due;
(b) makes a general assignment, arrangement or composition agreement with or for
the benefit of its creditors; or (c) files a petition in bankruptcy or
institutes any action under federal or state law for relief from debts or seeks
or consents to the appointment of an administrator, receiver, custodian, or
similar entity for the winding up of its business (or has such a petition or
action filed against it and such petition, action or appointment is not
dismissed or stayed within 50 days).
 
“Intellectual Property” shall mean all present and future:  trade secrets,
know-how and other proprietary information; Trademarks, internet domain names
(including, without limitation, the domain name “www.fund.com”), service marks,
trade dress, trade names, business names, designs, logos, slogans (and all
translations, adaptations, derivations and combinations of the foregoing)
indicia and other source and/or business identifiers, and the goodwill of the
business relating thereto and all registrations or applications for
registrations which have heretofore been or may hereafter be issued thereon
throughout the world; Copyrights (including Copyrights for computer programs)
and all tangible and intangible property embodying the Copyrights, unpatented
inventions (whether or not patentable); Patents; industrial design applications
and registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; the right
to sue for all past, present and future infringements of any of the foregoing;
all other intellectual property; and all common law and other rights throughout
the world in and to all of the foregoing.
 
 “Interest Rate” means an amount equal to nine percent (9%) per annum on the
outstanding amount of all Advances made by the Lender pursuant to this
Agreement.
 
“Investment” means the aggregate dollar amount of all Advances made by the
Lender to the Borrower during the Term.
 
“Lenders Shares” means the collective reference to the (a) Conversion Shares;
(b) the Warrant Shares; and (c) the shares of Common Stock payable in respect of
the CD Release Fee.
 
“Loan Servicing Fees” means the sum of $16,500 per month to cover the servicing
and monitory of all Advances under this Agreement.
 
“Material Adverse Effect” means a material adverse effect on (a) the assets,
liabilities, results of operations, condition (financial or otherwise), business
or prospects of the Borrower or any of its Subsidiaries, whether individually or
taken as a consolidated whole, or (b) the ability of any of the Borrower or any
of its Subsidiaries to perform their respective obligations under the
Transaction Documents.
 
 
-3-

--------------------------------------------------------------------------------


 
“Maximum Advances” means the sum of One Million Three Hundred and Forty Three
Thousand United States Dollars ($1,343,000), which Maximum Advances may be
increased only in the sole and absolute discretion of the Lender.
 
“Note” means the revolving credit convertible note, dated as of the Effective
Date, and in the form of Exhibit C annexed hereto and made a part hereof.
 
“Obligations” means the collective reference to (a) the obligation of the
Borrower and each Guarantor to repay Approved Advances, interest at the Interest
Rate on all Advances made under this Agreement, (b) all Loan Servicing Fees, (c)
the CD Release Fee, and (d) the respective obligations of the Borrower and its
Subsidiaries under other Transaction Documents.
 
“Permitted Discretion” shall mean a determination or judgment made by Lender in
good faith in the exercise of reasonable (from the perspective of a lender)
business judgment.
 
“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
 
 “Prior Advances” means the collective reference to the sum of approximately
$723,000, representing (a) a loan of $325,000 made by the Lender to the Borrower
and evidenced by the Prior Note, (b) the $18,000 loan from Global Asset Fund
Ltd. (“GAF”) originally evidenced by the GAF Note which was purchased by the
Lender from GAF; and (c) approximately $380,000 of other loans and Advances made
by the Lender to the Borrower prior to the Execution Date of this Agreement.
 
“Prior Note” shall mean the note from Borrower to Lender in the principal amount
of $325,000 and payable within 30 days of demand for payment by the Lender.
 
“SEC Filings” means all reports, schedules, forms, statements and other
documents the Corporations are required to file with the Securities and Exchange
Commission pursuant to the reporting requirements of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), including material filed pursuant to
Section 13(a) or 15(d) of the Exchange Act.
 
“Subsidiary” means any corporation or other entity of which at least a majority
of the securities or other ownership interest having ordinary voting power
(absolutely or contingently) for the election of directors or other persons
performing similar functions are at the time owned directly or indirectly by the
Borrower and/or any of its other subsidiaries.  For purposes of this Agreement,
as at the date hereof and the Closing Date, the Subsidiaries of the Borrower are
the Persons who have executed this Agreement on the signature page hereof, but
shall not include AdvisorShares.
 
“Term” shall mean one year from the Execution Date, subject to extension by the
Parties.
 
“Trademarks” shall mean, with respect to any Person, all of such Person’s now
existing or hereafter acquired right, title, and interest in and to: (i)
trademarks, trade names, corporate names, company names, business names,
fictitious business names, trade styles, service marks, logos, other business
identifiers, prints and labels on which any of the foregoing have appeared or
appear, all applications, registrations and recordings relating to the foregoing
as may at any time be filed in the United States Patent and Trademark Office or
in any similar office or agency of the United States, any State thereof, any
political subdivision thereof or in any other country, and all research and
development relating to the foregoing; (ii) all renewals thereof; and (iii) all
designs and general intangibles of a like nature.
 
 
 
-4-

--------------------------------------------------------------------------------


 
“Transaction Documents” means the collective reference to this Agreement, the
Note, the Warrant and the Guaranty Agreement.
 
“Warrant”  means a warrant to be delivered to the Lender on the Closing Date
entitling the Lender to purchase to purchase that number of shares of Common
Stock of the Borrower determined by dividing: (a) $1,343,000, by (b) the
Exercise Price, and in the from of Exhibit D annexed hereto and made a part
hereof.
 
“Warrant Shares” means the number of shares of Common Stock of the Borrower
issuable upon exercise of any or all of the Warrant.
 
2.           Advances
 
(a)           Subject to the provisions of this Agreement the Lender shall make
Advances to the Borrower from time to time during the Term; provided that,
notwithstanding any other provision of this Agreement, the aggregate amount of
all Advances at any one time outstanding under this Agreement shall not exceed
the (i) the Maximum Advances, less (ii) the sum of (A) the Prior Advances, and
(B) the outstanding amount of all additional Advances made under this Agreement
(the “Availability”).
 
(b)           The Advances made under this Agreement is in the nature of a
revolving credit facility, which may be drawn, repaid and redrawn, from time to
time as permitted under this Agreement.  Advances shall be made by the Lender
under this Agreement following delivery to the Lender of a Borrowing Report in
form and substance reasonably acceptable to the Lender, in the exercise of its
Permitted Discretion.
 
(c)           Advances shall be made during the Term.  Each Advance subsequent
to the Execution Date Advance, shall be in an amount of at least $10,000 and in
increments of $10,000 in excess thereof.  Subject to the provisions of this
Agreement, Borrower may request Advances under this Agreement up to and
including the Availability.
 
(d)           All Advances and all other Obligations under this Agreement shall
be due and payable in full in cash, if not earlier in accordance with this
Agreement, on the earlier of (i) the occurrence of an Event of Default if
required pursuant hereto or Lender’s demand upon the occurrence and during the
continuation of an Event of Default, and (ii) the last day of the Term (such
earlier date being the “Maturity Date”).
 
(e)           Interest on all outstanding Advances under this Agreement shall be
payable monthly in arrears on the first day of each month, commencing June 1,
2009 (each an “Interest Calculation Period”) at the Interest Rate, calculated on
the basis of a 360-day year and for the actual number of calendar days elapsed
in each Interest Calculation Period.  Interest accrued on each Advance under the
this Agreement shall be due and payable on the first day of each month,
commencing June 1, 2009, and continuing until the later of the expiration of the
Term and the full performance and irrevocable payment in full in cash of the
Obligations and termination of this Agreement.  To the extent Advances are then
available under this Agreement, Advances shall be automatically made for the
payment of interest on the Obligations at the Interest Rate on the date when
such interest is due to the extent available and as provided for herein.
 
 
-5-

--------------------------------------------------------------------------------


 
 
(f)           For so long as no Event of Default shall have occurred and be
continuing, Borrower may give Lender irrevocable written notice requesting an
Advance under this Agreement by delivering to Lender not later than 11:00 a.m.
(New York City time) at least three (3) Business Days before the Borrower
requires such Advance (the “Borrowing Date”), a completed Borrowing Report in
substantially the same form as Exhibit A attached hereto, and relevant
supporting documentation satisfactory to Lender, in the exercise of its
Permitted Discretion.  If specified by the Borrower in the Borrowing Report, the
Borrower irrevocably authorizes Lender to disburse the proceeds of the requested
Advance directly to the creditor of the Borrower, in all cases for credit to the
Borrower (or to such other account as to which the Borrower shall instruct
Lender) via Federal funds wire transfer no later than 4:00 p.m. (New York City
time).
 
(g)           Subject to its approval of the form and content of such Borrowing
Report (which approval shall be given in the exercise of Lender’s Permitted
Discretion, which shall not be unreasonably withheld or delayed), the Lender
shall disburse the Advance as set forth in the Borrowing Report within three (3)
Business Days after receipt of such Borrowing Report.
 
(h)           Borrower absolutely and unconditionally promises to pay principal,
interest and all other amounts and Obligations payable hereunder, or under any
other Transaction Document, without any right of rescission and without any
deduction whatsoever, including any deduction for any setoff, counterclaim or
recoupment, and notwithstanding any damage to, defects in or destruction of the
Collateral or any other event, including obsolescence of any property or
improvements.
 
(i)           As of the Effective Date, each of the Guarantors shall
unconditionally and irrevocably guaranty payment and performance of all
outstanding Advances and interest thereon at the Interest Rate, pursuant to the
Guaranty Agreement.
 
(j)           As of the Effective Date, the Prior Note shall be deemed cancelled
and replaced by the Note issued under this Agreement.
 
(k)           Should any amount required to be paid under any Transaction
Document to the Lender be unpaid, such amount may be paid by Lender, which
payment shall be deemed a request for an Advance under this Agreement as of the
date such payment is due, and Borrower irrevocably authorizes disbursement of
any such funds to Lender by way of direct payment of the relevant amount,
interest or Obligations without necessity of any demand.  No payment or
prepayment of any amount by Lender or any other Person shall entitle any Person
to be subrogated to the rights of Lender under any Transaction Document unless
and until the Obligations have been fully performed and paid irrevocably in cash
and this Agreement has been terminated.  Any sums expended by Lender as a result
of the failure of the Borrower or the Guarantors to pay, perform or comply with
any Transaction Document or any of the Obligations may be charged to the account
of Borrower and the Guarantors and added to the Obligations.
 
(l)           Subject at all times to (i) there being adequate Availability at
the time a request for an Advance is made and after giving effect to the funding
thereof, (ii) such request for an Advance is accompanied by a duly completed
Borrowing Report furnished to the Lender as provided in this Agreement, and
(iii) requests for Advances are approved for proper business purposes of the
Borrower and its Subsidiaries, as determined by the Lender in the exercise of
its Permitted Discretion (which approval shall not be unreasonably withheld or
delayed), in the event that the Lender shall fail to make any such requested
Advance within five (5) Business Days of the date such Advance is approved, the
Lender shall not be entitled to receive or accrue any fees or interest on then
outstanding Advances for the month or applicable part thereof that the Advance
was so approved and funding delayed.
 
 
-6-

--------------------------------------------------------------------------------


 
3.           Payment of Fees.
 
(a)           Each of the Lender and the Borrower do hereby covenant and agree
that all Loan Servicing Fees payable under this Agreement shall accrue and shall
be paid to the Lender on the Maturity Date and shall be deemed part of the
Obligations.
 
(b)           Each of the Lender and the Borrower do hereby agree that the CD
Release Fee shall only be payable to the Lender in the event that the Lender is
able to arrange for the Borrower to effect a payment of and drawdown on the
Certificate of Deposit prior to the CD Maturity Date, all upon such terms and
conditions as shall be satisfactory to the Borrower.
 
4.           Representations and Warranties
 
Each of the Borrower and its Subsidiaries jointly and severally represents and
warrants as of the date hereof, the Closing Date and each Borrowing Date, as
follows:
 
4.1           Organization and Authority
 
Borrower and each of Borrower’s Subsidiaries is a corporation or limited
liability company duly organized, validly existing and in good standing under
the laws of its state of formation.  Borrower and each of its Subsidiaries
(i) has all requisite corporate or entity power and authority to own its
properties and assets and to carry on its business as now being conducted and as
contemplated in the Transaction Documents, (ii) is duly qualified to do business
in every jurisdiction in which failure so to qualify would reasonably be likely
to have a Material Adverse Effect, and (iii) has all requisite power and
authority (A) to execute, deliver and perform the Transaction Documents to which
it is a party, (B) to borrow hereunder, and (C) to consummate the transactions
contemplated under the Transaction Documents.  Except as set forth on Schedule
4.1, neither Borrower nor any of its Subsidiaries is an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended, or is controlled by such an “investment company.”
 
4.2           Transaction Documents
 
Except as set forth on Schedule 4.2, the execution, delivery and performance by
the Borrower and each of Borrower’s Subsidiaries (collectively, the
“Corporations”) of the Transaction Documents to which it is a party, and the
consummation of the transactions contemplated thereby, (i) have been duly
authorized by all requisite action of each such Person and have been duly
executed and delivered by or on behalf of each such Person; (ii) do not violate
any provisions of (A) applicable law, statute, rule, regulation, ordinance or
tariff, (B) any order of any Governmental Authority binding on any such Person
or any of their respective properties, or (C) the certificate of incorporation
or bylaws (or any other equivalent governing agreement or document) of any such
Person, or any agreement between any such Person and its respective
stockholders, members, partners or equity owners or among any such stockholders,
members, partners or equity owners; (iii) are not in conflict with, and do not
result in a breach or default of or constitute an event of default, or an event,
fact, condition or circumstance which, with notice or passage of time, or both,
would constitute or result in a conflict, breach, default or event of default
under, any indenture, agreement or other instrument to which any such Person is
a party, or by which the properties or assets of such Person are bound;
(iv) except as set forth therein, will not result in the creation or imposition
of any Lien of any nature upon any of the properties or assets of any such
Person, and (v)  do not require the consent, approval or authorization of, or
filing, registration or qualification with, any Governmental Authority or any
other Person.  When executed and delivered, each of the Transaction Documents to
which Borrower and each of the other Corporations is a party will constitute the
legal, valid and binding obligation of such Person, enforceable against such
Person in accordance with its terms, subject to the effect of any applicable
bankruptcy, moratorium, insolvency, reorganization or other similar law
affecting the enforceability of creditors’ rights generally and to the effect of
general principles of equity which may limit the availability of equitable
remedies (whether in a proceeding at law or in equity).
 
-7-

--------------------------------------------------------------------------------


 
4.3           Subsidiaries, Capitalization and Ownership Interests
 
Schedule 4.11 states the names of all of the Subsidiaries of the Borrower who
have executed this Agreement, other than AdvisorShares LLC (“AdvisorShares”)
which is not a party to this Agreement or any of the other Transaction
Documents.  Schedule 4.3 sets forth, the number and class of equity securities
and/or ownership, voting or partnership interests issued and outstanding of
Borrower and each of its Subsidiaries and the record and beneficial owners
thereof (including options, warrants and other rights to acquire any of the
foregoing).  The outstanding equity securities and/or ownership, voting or
partnership interests of Borrower and its Subsidiaries have been duly authorized
and validly issued and are fully paid and nonassessable, and each Person listed
on Schedule 4.3 owns beneficially and of record all the equity securities and/or
ownership, voting or partnership interests it is listed as owning free and clear
of any Liens other than Liens created by the Transaction
Documents.  Schedule 4.3 also lists the directors, members, managers and/or
partners of Borrower and each of its Subsidiaries.
 
4.4           Agreements
 
Except as set forth on Schedule 4.4 or as otherwise disclosed in the
Corporations’ SEC filings, none of the Corporations is (i) a party to any
judgment, order or decree or any agreement, document or instrument, or subject
to any restriction, which would affect its ability to execute and deliver, or
perform under, any Transaction Document or to pay the Obligations, (ii) in
default in the performance, observance or fulfillment of any obligation,
covenant or condition contained in any agreement, document or instrument to
which it is a party or to which any of its properties or assets are subject,
which default, if not remedied within any applicable grace or cure period would
reasonably be likely to have a Material Adverse Effect, nor is there any event,
fact, condition or circumstance which, with notice or passage of time or both,
would constitute or result in a conflict, breach, default or event of default
under, any of the foregoing which, if not remedied within any applicable grace
or cure period would reasonably be likely to have a Material Adverse Effect; or
(iii) a party or subject to any agreement, document or instrument with respect
to, or obligation to pay any, management or service fee with respect to, the
ownership, operation, leasing or performance of its business.
 
4.5           Litigation
 
Except as set forth on Schedule 4.5, there is no action, suit, proceeding or
investigation pending or, to Borrower’s knowledge, threatened against any of the
Corporations that (i) questions or could prevent the validity of any of the
Transaction Documents or the right of such Person to enter into any Transaction
Document or to consummate the transactions contemplated thereby, (ii) would
reasonably be likely to be or have, either individually or in the aggregate, any
Material Adverse Effect, or (iii) would reasonably be likely to result in any
change of control or other change in the current ownership, control or
management of any of the Corporations.  Except as set forth on Schedule 4.5,
neither Borrower nor any of the Guarantors is aware that there is any basis for
the foregoing.  None of the Corporations is a party or subject to any order,
writ, injunction, judgment or decree of any Governmental Authority.  There is no
action, suit, proceeding or investigation initiated by any of the Corporations
currently pending.  None of the Corporations has any existing accrued and/or
unpaid indebtedness or other payment obligations to any Governmental Authority.
 
 
-8-

--------------------------------------------------------------------------------


 
4.6           Compliance with Law
 
Each of the Corporations (i) is in compliance with all laws, statutes, rules,
regulations, ordinances and tariffs of any Governmental Authority applicable to
such Person and/or such Person’s business, assets or operations, including,
without limitation, ERISA, and (ii) is not in violation of any order of any
Governmental Authority or other board or tribunal, except where noncompliance or
violation could not reasonably be expected to have a Material Adverse
Effect.  There is no event, fact, condition or circumstance which, with notice
or passage of time, or both, would constitute or result in any noncompliance
with, or any violation of, any of the foregoing, in each case except where
noncompliance or violation could not reasonably be expected to have a Material
Adverse Effect.  None of the Corporations has received any notice that such
Corporation is not in compliance in any respect with any of the requirements of
any of the foregoing.  None of the Corporations have (a) engaged in any
Prohibited Transactions as defined in Section 405 of ERISA and Section 4965 of
the Internal Revenue Code of 1985, as amended, and the rules and regulations
promulgated thereunder, (b) failed to meet any applicable minimum funding
requirements under Section 302 of ERISA in respect of its plans and no funding
requirements have been postponed or delayed, (c) any knowledge of any amounts
due but unpaid to the Pension Benefit Guaranty Corporation, or of any event or
occurrence which would cause the Pension Benefit Guaranty Corporation to
institute proceedings under Title IV of ERISA to terminate any of the employee
benefit plans, (d) any fiduciary responsibility under ERISA for investments with
respect to any plan existing for the benefit of Persons other than its employees
or former employees, or (e) withdrawn, completely or partially, from any
multi-employer pension plans so as to incur liability under the MultiEmployer
Pension Plan Amendments of 1980.
 
4.7           Intellectual Property
 
Each of the Corporations owns, licenses or utilizes, and is a party to, all
patents, patent applications, trademarks, trademark applications, service marks,
registered copyrights, copyright applications, copyrights, trade names, trade
secrets, software, licenses and other Intellectual Property, necessary to
operate the business of the Borrower and its Subsidiaries.
 
4.8           Licenses and Permits; Labor
 
Each of the Corporations is in compliance with and has all permits and
Intellectual Property necessary or required by applicable law or Governmental
Authority for the operation of such Corporation’s businesses.  All of the
foregoing are in full force and effect and not in known conflict with the rights
of others.  None of the Corporations is (i) in breach of or default under the
provisions of any of the foregoing, nor is there any event, fact, condition or
circumstance which, with notice or passage of time or both, would constitute or
result in a conflict, breach, default or event of default under, any of the
foregoing which, if not remedied within any applicable grace or cure period
would reasonably be likely to have a Material Adverse Effect, (ii) a party to or
subject to any agreement, instrument or restriction that is so unusual or
burdensome that it might have a Material Adverse Effect, and/or (iii) and has
not been, involved in any labor dispute, strike, walkout or union organization
which would reasonably be likely to have a Material Adverse Effect.
 
-9-

--------------------------------------------------------------------------------


 
4.9           Disclosure
 
No Transaction Document nor any other agreement, document, certificate, or
statement furnished to Lender by or on behalf of Borrower or any of its
Subsidiaries in connection with the transactions contemplated by the Transaction
Documents, nor any representation or warranty made by any of the Corporations in
any Transaction Document, contains any untrue statement of material fact or
omits to state any fact necessary to make the statements therein not materially
misleading.  There is no fact known to Borrower which has not been disclosed to
Lender in writing which would reasonably be likely to have a Material Adverse
Effect.
 
4.10           Insurance
 
Each of Borrower and each of its Subsidiaries has in full force and effect such
insurance policies as are customary in its industry.
 
4.11           Names; Location of Offices, Records and Collateral
 
During the preceding two years, neither the Borrower nor any of its Subsidiaries
has  conducted business under or used any name (whether corporate, partnership
or assumed) other than as shown on Schedule 4.11.  The Corporations, as
applicable, is the sole owner of all of its names listed on Schedule 4.11, and
any and all business done and invoices issued in such names are such Person’s
sales, business and invoices.  Each trade name of Borrower or, as applicable,
the Borrower’s Subsidiary represents a division or trading style of Borrower or
such Subsidiary.  Borrower and each of its Subsidiaries maintains its places of
business and chief executive offices only at the locations set forth on Schedule
4.11, and all Accounts of Borrower arise, originate and are located, and all of
the Collateral granted by Borrower and its Subsidiaries and all books and
records in connection therewith or in any way relating thereto or evidencing
such Collateral are located and shall only be located, in and at such locations
of Borrower and its Subsidiaries.  All of the Collateral is located only in the
continental United States.
 
4.12           Non-Subordination
 
The Obligations are not subordinated in any way to any other obligations of
Borrower or any of its Subsidiaries or to the rights of any other Person.
 
4.13           Accounts
 
Unless otherwise indicated in writing to Lender or on Schedule 4.13: (i) each
Account of Borrower and its Subsidiaries is genuine and in all respects what it
purports to be and is not evidenced by a judgment, (ii) each Account of Borrower
and its Subsidiaries arises out of a completed, bona fide sale and delivery of
goods or rendering of services by Borrower in the ordinary course of business
and in accordance with the terms and conditions of all purchase orders,
contracts, certifications, participations and other documents relating thereto
or forming a part of the contract between Borrower and the Account Debtor,
(iii)each Account of Borrower and its Subsidiaries together with Lender’s
security interest therein, is not and will not be in the future (by voluntary
act or omission by Borrower), subject to any offset, lien, deduction, defense,
dispute, counterclaim or other adverse condition, is absolutely owing to
Borrower or its Subsidiaries and is not contingent in any respect or for any
reason, (iv) there are no facts, events or occurrences which in any way impair
the validity or enforceability of any Account of Borrower or tend to reduce the
amount payable thereunder from the face amount of the claim or invoice and
statements delivered to Lender with respect thereto, (v) there are no
proceedings or actions which are threatened or pending against any Account
Debtor under any Account of Borrower which might result in any Material Adverse
Effect on the Borrower or any other Subsidiaries (vi) each Account of Borrower
has been billed and forwarded to the Account Debtor for payment in accordance
with applicable laws and is in compliance and conformance with any requisite
procedures, requirements and regulations governing payment by such Account
Debtor with respect to such Account, and, (vii) Borrower has obtained and
currently has all permits necessary in the generation of each Account of such
Person.
 
-10-

--------------------------------------------------------------------------------


 
4.14           Survival
 
Borrower and its Subsidiaries makes the representations and warranties contained
herein with the knowledge and intention that Lender is relying and will rely
thereon.  All such representations and warranties will survive the execution and
delivery of this Agreement and the making of Advances under this Agreement.
 
5.           Affirmative Covenants
 
Each of Borrower and its Subsidiaries covenants and agrees that, until full
performance and satisfaction, and indefeasible payment and performance in full
of all of the Obligations and termination of this Agreement:
 
5.1           Financial Statements, Borrowing Report, Financial Reports and
Other Information
 
(a)           Financial Reports.  In addition to providing the Borrowing Report
in accordance with this Agreement, Borrower shall furnish the following reports
to Lender; provided, however, if any such report described below is available on
the SEC’s EDGAR Filing System then Borrower need not deliver a hard copy of such
document to the Lender:
 
(i) as soon as available and in any event within one hundred and twenty (120)
calendar days after the end of each fiscal year of Borrower, audited annual
consolidated financial statements of Borrower and its Subsidiaries, including
the notes thereto, consisting of a consolidated and consolidating balance sheet
at the end of such completed fiscal year and the related consolidated and
consolidating statements of income, retained earnings, cash flows and owners’
equity for such completed fiscal year, which financial statements shall be
prepared and certified without qualification by an independent certified public
accounting firm accompanied by related management letters, if available, and
 
(ii) as soon as available and in any event within forty-five (45) calendar days
after the end of each calendar quarter, unaudited quarterly consolidated
financial statements of Borrower and its Subsidiaries consisting of a balance
sheet and statements of income, retained earnings and cash flows as of  the end
of the immediately preceding calendar quarter.
 
All such financial statements shall be prepared in accordance with United States
generally accepted accounting principles (“GAAP”) consistently applied with
prior periods.  With each such financial statement, Borrower shall also deliver
a certificate of its chief financial officer stating that (A) such person has
reviewed the relevant terms of the Transaction Documents and the condition of
Borrower, and (B) no Default or Event of Default has occurred or is continuing,
or, if any of the foregoing has occurred or is continuing, specifying the nature
and status and period of existence thereof and the steps taken or proposed to be
taken with respect thereto.
 
-11-

--------------------------------------------------------------------------------


 
 
(b)           Notices.  Borrower, as applicable, shall promptly, and in any
event within five (5) calendar days after Borrower or any authorized officer of
Borrower obtains knowledge thereof, notify Lender in writing of (i) any pending
or threatened litigation, suit, investigation, arbitration, dispute resolution
proceeding or administrative proceeding brought or initiated against Borrower or
any of its Subsidiaries or otherwise affecting or involving or relating to
Borrower or any of its Subsidiaries or any of such Person’s property or assets
to the extent (A) the amount in controversy exceeds $10,000, or (B) to the
extent any of the foregoing seeks injunctive or declarative relief, (ii) any
Default or Event of Default, which notice shall specify the nature and status
thereof, the period of existence thereof and what action is proposed to be taken
with respect thereto, (iii) any other development, event, fact, circumstance or
condition that would reasonably be likely to have a Material Adverse Effect, in
each case describing the nature and status thereof and the action proposed to be
taken with respect thereto, or (iv) receipt of any notice or request from any
Governmental Authority regarding any liability or claim of liability.
 
5.2           Conduct of Business and Maintenance of Existence and Assets
 
Each of the Corporations shall (i) conduct its business in accordance with good
business practices customary to the industry, (ii) engage principally in the
same or similar lines of business substantially as heretofore conducted, (iii)
collect its Accounts in the ordinary course of business, (iv) maintain and keep
in full force and effect its existence and all material Permits and
qualifications to do business and good standing in each jurisdiction in which
the ownership or lease of property or the nature of its business makes such
Permits or qualification necessary and in which failure to maintain such Permits
or qualification could reasonably be likely to have a Material Adverse Effect;
and (v) remain in good standing and maintain operations in all jurisdictions in
which currently located.
 
5.3           Compliance with Legal and Other Obligations
 
Each of the Corporations shall (i) comply with all laws, statutes, rules,
regulations, ordinances and tariffs of all Governmental Authorities applicable
to it or its business, assets or operations; (ii) pay all taxes, assessments,
fees, governmental charges, claims for labor, supplies, rent and all other
obligations or liabilities of any kind, except liabilities being contested in
good faith and against which adequate reserves have been established in
accordance with GAAP, (iii) perform in accordance with its terms each contract,
agreement or other arrangement to which it is a party or by which it or any of
the Collateral is bound, except where the failure to comply, pay or perform
could not reasonably be expected to have a Material Adverse Effect, and (iv)
maintain and comply with all Permits necessary to conduct its business and
comply with any new or additional requirements that may be imposed on it or its
business.
 
5.4           Insurance
 
Borrower shall, and Borrower shall cause each of its Subsidiaries to maintain
all insurance as is normally required for similar businesses within the
Borrower’s and Subsidiaries’ industry, including Officers and Directors
Insurance, General Worker’s Compensation Insurance and General Liability
Insurance.
 
5.5           True Books
 
Borrower shall, and Borrower shall cause its Subsidiaries to, (i) keep true,
complete and accurate books of record and account in accordance with
commercially reasonable business practices in which true and correct entries are
made of all of its and their dealings and transactions in all material respects;
and (ii) set up and maintain on its books such reserves as may be required by
GAAP with respect to doubtful accounts and all taxes, assessments, charges,
levies and claims and with respect to its business, and include such reserves in
its quarterly as well as year end financial statements.
 
 
-12-

--------------------------------------------------------------------------------


 
5.5           Inspection; Periodic Audits
 
Lender has the right to audit the Borrower once each calendar quarter and
Borrower shall cause each of its Subsidiaries to, permit the representatives of
Lender from time to time during normal business hours upon 10 Business Days
prior notice, to (i) examine or audit all of its books of account, records,
reports and other papers, (ii) make copies and extracts therefrom, and (iii)
discuss its business, operations, prospects, properties, assets, liabilities,
condition and/or Accounts with its officers and independent public accountants
(and by this provision such officers and accountants are authorized to discuss
the foregoing). If the audit shows a discrepancy of more than 10% that cannot be
resolved after further review, then the audit shall be paid by Borrower.  If the
discrepancy is less than 10% that cannot be resolved after further review, then
the cost of the audit shall be paid by the Lender.
 
5.6           Further Assurances; Post Closing
 
At Borrower’s cost and expense, Borrower shall, and Borrower shall cause its
Subsidiaries to, (i) take such further actions, obtain such consents and
approvals and duly execute and deliver such further agreements, assignments,
instructions or documents as Lender may request with respect to the purposes,
terms and conditions of the Transaction Documents and the consummation of the
transactions contemplated thereby, and (ii) without limiting and notwithstanding
any other provision of any Transaction Document, execute and deliver, or cause
to be executed and delivered, such agreements and documents, and take or cause
to be taken such actions, and otherwise perform, observe and comply with such
obligations.
 
5.7           Payment of Indebtedness
 
Borrower shall, and Borrower shall cause its Subsidiaries to, pay, discharge or
otherwise satisfy at or before maturity (subject to applicable grace periods
and, in the case of trade payables, to ordinary course payment practices) all of
its material obligations and liabilities, except when the amount or validity
thereof is being contested in good faith by appropriate proceedings and such
reserves as Lender may deem proper and necessary in its sole discretion shall
have been made.
 
5.8           Intentionally Omitted.
 
5.9           Reservation of Lenders Shares.
 
Borrower shall reserve, out of its authorized and unissued Common Stock, all of
the Lenders Shares.
 
5.10           Issuance of Lenders Shares.
 
(a)           Not later than five Business Days after Lender gives a notice of
conversion under the Note, the Borrower shall issue to the Lender all of the
applicable number of Conversion Shares determined by dividing (a) the amount of
the Note and all accrued interest at the Interest Rate set forth in the Notice
of Conversion, by (b) the Conversion Price.
 
(b)           Not later than five Business Days after Lender gives a notice of
exercise under the Warrant, the Borrower shall issue to the Lender all of the
applicable number of Warrant Shares determined by dividing (a) the amount of the
Warrant being exercised as set forth in the Notice of Exercise, by (b) the
Exercise Price.
 
 
-13-

--------------------------------------------------------------------------------


 
(c)           Not later than five Business Days after the CD Release Fee becomes
due and payable, the Borrower shall issue to the Lender all of the applicable
shares of Common Stock payable to the Lender in respect of such CD Release Fee.
 
 
6.
Grant of Security Interest; Collateral

 
(a)           To secure the payment and performance of the Obligations, Borrower
and each of the Subsidiaries do hereby jointly and severally grant to the Lender
a continuing security interest in and lien upon, and pledge to Lender, all of
its and their respective right, title and interest in and to all of its Accounts
(other than the NHC-GAF Collateral) and all Intellectual Property, whether now
owned or hereafter acquired, including, without limitation, the following, which
security interest is intended to be a first priority security interest:
 
(i)           all intangible personal property, including without limitation all
present and future Accounts except for the NHC-GAF Collateral, securities,
contract rights, permits, general intangibles, Intellectual Property, chattel
paper, documents, instruments, deposit accounts, rights to the payment of money
or other forms of consideration of any kind and tax refunds now owned or
hereafter acquired, and all intangible and tangible personal property relating
to or arising out of any of the foregoing; and
 
(ii)           any and all additions and accessions to any of the foregoing, and
any and all replacements, products and proceeds of any of the foregoing,
 
all of the foregoing herein collectively referred to as the “Collateral.”  For
the avoidance of doubt, Collateral shall not include the NHC-GAF Collateral.
 
(b)           Borrower and each of the Subsidiaries has the full right and power
to grant to Lender a perfected, first priority security interest and lien in the
Collateral pursuant to this Agreement.  Upon the execution and delivery of this
Agreement, and upon the filing of the necessary financing statements and/or
appropriate filings, as applicable, without any further action, Lender will have
a good, valid and first priority and perfected Lien and security interest in the
Collateral granted to Lender pursuant to this Agreement, subject to no transfer
or other restrictions or liens of any kind in favor of any other Person.  No
financing statement relating to any of the Collateral is on file in any public
office except those on behalf of Lender.  Except for Schedule 6(b), Borrower
represents and warrants to Lender that neither it nor any of its Subsidiaries is
a party to any agreement, document or instrument that conflicts with this
Section 6(b).
 
(c)           Borrower and each of its Subsidiaries hereby authorizes Lender, as
Borrower’s agent and attorney in fact to execute or file with the appropriate
filing authorities in Delaware, New York or other locations where the Collateral
may be situated, such financing statements under the Uniform Commercial Code as
may be required to perfect Lender’s interest in the Collateral.
 
7           Closing.  The closing in connection with this Agreement (the
“Closing”) shall take place simultaneous with the execution and delivery of this
Agreement and the other Transaction Documents (the “Closing Date”) at a mutually
agreeable place and time.  Alternatively, the Parties may, by mutual consent,
forego a formal closing.
 
 
-14-

--------------------------------------------------------------------------------


 
8.           Term of Agreement; Termination
 
(a)           Term. This Agreement is effective from the Effective Date and
shall continue until April 30, 2010 (the “Initial Term”), unless terminated
earlier as provided below.
 
(b)           Renewal. After the Initial Term, the Agreement shall, at the sole
option of both the Lender and the Borrower be extended for an additional period
of one (1) year (a “Renewal Term”), unless terminated earlier as provided below:
 
(c)           Termination.  This Agreement is subject to termination by the
applicable Party set forth below, after providing prior written notice to the
other Parties upon the occurrence of one or more of the following events:
 
(i)           Mutual Agreement.   Immediately following the written mutual
agreement among all of the Parties to terminate this Agreement; or
 
(ii)           Default or Event of Default.    By the Lender in the event that a
Default or Event of Default under this Agreement shall occur and be continuing,
after notice as provided in Section 9 below; or
 
(iii)           Breach.   By the Lender, on one hand, or the Borrower on the
other hand, in the event of the other Party or Parties breach of a material
obligation under this Agreement or any other Transaction Document; provided such
breach is not the result of the actions or inactions of the terminating Party or
Parties and such breaching Party or Parties has failed to cure such breach
within thirty (30) days of its receipt of written notice of such breach, except
in the case of failure to pay any undisputed amount due hereunder, which must be
cured within ten (10) Business Days of receipt of written notice of such
nonpayment;
 
(iv)           Insolvency Event.    By the Lender, in the event the Borrower
suffers an Insolvency Event; or
 
(v)           Material Adverse Effect.  By the Lender or the Borrower, as
applicable, in the event of: (A) a Material Adverse Effect upon the other Party
or any Subsidiary of Borrower or a change in any governmental requirements, laws
or regulations, that, in the opinion of legal counsel for the terminating Party,
renders the continued performance of this Agreement either illegal or
commercially unreasonable; or (B) a Party has been directed by any regulatory
authority to cease or materially limit its performance of its obligations under
this Agreement; and, in each case, the Parties cannot find a legal and
commercially reasonable solution or alternative within a reasonable amount of
time which shall not be greater than one hundred twenty (120) days; or
 
(vi)           Failure to Make Advances.  By the Borrower, in the event that the
Lender shall fail to make any requested Advance within five (5) Business Days of
the date such Advance is approved, as contemplated by Section 2(l) above.
 
(d)           Survival of Obligations upon Termination of this Agreement. Upon
notice of termination of this Agreement this Agreement and all Transaction
Documents shall continue in full force and effect and each Party shall continue
to fulfill its obligations hereunder and thereunder (except that no further
Advances shall be required to be made by the Lender hereunder or thereunder)
until such time as all Obligations under this Agreement and the other
Transaction Documents shall have been paid in full.  Upon any permitted
termination of this Agreement by the Lender, all Obligations under this
Agreement and the other Transaction Documents shall become immediately due and
payable.
 
-15-

--------------------------------------------------------------------------------


 
 
9.           Events of Default
 
The occurrence and continuation of any one or more of the following shall
constitute an “Event of Default”:
 
(a)           Borrower and its Subsidiaries shall fail to pay any amount on the
Obligations or provided for in any Transaction Document when due (whether on any
payment date, at maturity, by reason of acceleration, by notice of intention to
prepay, by required prepayment or otherwise) and such default has not been cured
for five (5) Business Days after written notice of default is given to the
Borrower by the Lender;
 
(b)           any representation, statement or warranty made or deemed made by
Borrower, any Guarantor or any other Person (other than Lender) in any
Transaction Document or in any other certificate, document, report or opinion
delivered in conjunction with any Transaction Document to which it is a party,
shall not be true and correct in all material respects or shall have been false
or misleading in any material respect on the date when made or deemed to have
been made (except to the extent already qualified by materiality, dollar
thresholds or Material Adverse Effect qualifiers, in which case it shall be true
and correct in all respects and shall not be false or misleading in any
respect);
 
(c)           Borrower or any Guarantor shall be in violation, breach or default
of, or shall fail to perform, observe or comply with any covenant, obligation or
agreement set forth in, any Transaction Document and such violation, breach,
default or failure shall not be cured within the applicable period set forth in
the applicable Transaction Document; there shall be a thirty (30) calendar day
cure period commencing from the earlier of (i) receipt by such Person of written
notice of such breach, default, violation or failure, and (ii) the time at which
such Person or any authorized officer thereof knew or became aware, or should
have known or been aware, of such failure, violation, breach or default, but no
Advances will be made during the cure period;
 
(d)           (i) any of the Transaction Documents ceases to be in full force
and effect, or (ii) Lender ceases to have a valid perfected first priority
security interest in any of the Collateral or any securities pledged to Lender
pursuant to the Transaction Documents;
 
 (e)           one or more tax assessments, judgments or decrees is rendered
against Borrower or any Guarantor in an amount in excess of $25,000 individually
or $100,000 in the aggregate, which is/are not satisfied, stayed, vacated or
discharged of record within thirty (30) calendar days of being rendered;
 
(f)           Any of the Corporations shall be subject to any Insolvency Event;
 
(g)           a court of competent jurisdiction shall (A) enter an order,
judgment or decree appointing a custodian, receiver, trustee, liquidator or
conservator of any of the Corporations or the whole or any substantial part of
any such Person’s properties, which shall continue unstayed and in effect for a
period of thirty (30) calendar days, (B) shall approve a petition filed against
any of the Corporation seeking reorganization, liquidation or similar relief
under the Bankruptcy Act or any other applicable law or statute, which is not
dismissed within thirty (30) calendar days or, (C) under the provisions of the
Bankruptcy Act or other applicable law or statute, assume custody or control
of  any of the Corporations or of the whole or any substantial part of any such
Corporation’s properties, which is not irrevocably relinquished within thirty
(30) calendar days, or (ii) there is commenced against  any of the Corporations
any proceeding or petition seeking reorganization, liquidation or similar relief
under any Bankruptcy Act or any other applicable law or statute and either (A)
any such proceeding or petition is not unconditionally dismissed within thirty
(30) calendar days after the date of commencement, or (B) any of the
Corporations takes any action to indicate its approval of or consent to any such
proceeding or petition, but no Advances will be made before any such order,
judgment or decree described above is stayed, vacated or discharged, any such
petition described above is dismissed, or any such custody or control described
above is relinquished;
 
 
-16-

--------------------------------------------------------------------------------


 
 
(h)           an Event of Default occurs and is continuing under any other
Transaction Document; or,
 
then, and in any such event, notwithstanding any other provision of any
Transaction Document, if any such Event of Default shall occur and be
continuing, the Lender may, without notice or demand, do any of the following:
(i) terminate its obligations to make Advances hereunder and (ii) declare all or
any of the Advances, all interest thereon and all other Obligations to be due
and payable immediately, in each case without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Corporations.
 
 
10.           Rights and Remedies
 


(a)           In addition to the acceleration provisions set forth in Section 9
above, upon the occurrence and continuation of an Event of Default, Lender shall
have the right to exercise any and all rights, options and remedies provided for
in the Transaction Documents, under the UCC or at law or in equity, including,
without limitation, the right to (i) apply any Collateral to reduce the
Obligations, (ii) foreclose the liens created hereunder, (iii) realize upon,
take possession of and/or sell any Collateral or securities pledged with or
without judicial process, (iv) exercise all rights and powers with respect to
the Collateral as any of the Corporations might exercise, (v) collect and send
notices regarding the Collateral, with or without judicial process, (vi) by its
own means or with judicial assistance, enter any premises at which Collateral is
located, or render any of the foregoing unusable or dispose of the Collateral on
such premises without any liability for rent, storage, utilities, or other sums,
and Borrower shall not resist or interfere with such action, (vii) require that
all or any part of the Collateral be assembled and made available to Lender at
any place designated by Lender.  Notwithstanding any provision of any
Transaction Document, Lender, in its sole discretion, shall have the right, at
any time that Borrower fails to do so, and from time to time, without prior
notice, to: (i) obtain insurance covering any of the Collateral to the extent
required hereunder; (ii) pay for the performance of any of Obligations; (iii)
discharge taxes or Liens on any of the Collateral that are in violation of any
Loan document unless Borrower is in good faith with due diligence by appropriate
proceedings contesting those items; and (iv) pay for the maintenance and
preservation of the Collateral.  Such expenses and advances shall be added to
the Obligations until reimbursed to Lender and shall be secured by the
Collateral, and such payments by Lender shall not be construed as a waiver by
Lender of any Event of Default or any other rights or remedies of Lender.
 
(b)           Borrower and the Guarantors each agree that notice received by it
at least twenty (20) calendar days before the time of any intended public sale,
or the time after which any private sale or other disposition of Collateral is
to be made, shall be deemed to be reasonable notice of such sale or other
disposition.  If permitted by applicable law, any perishable Collateral which
threatens to speedily decline in value or which is sold on a recognized market
may be sold immediately by Lender without prior notice to any of the
Corporations.  At any sale or disposition of Collateral, Lender may (to the
extent permitted by applicable law) purchase all or any part thereof free from
any right of redemption by any of the Corporations which right is hereby waived
and released.  Each of Borrower and the Guarantors covenants and agrees not to,
and not to permit or cause any of the Corporations to, interfere with or impose
any obstacle to Lender’s exercise of its rights and remedies with respect to the
Collateral.  Lender, in dealing with or disposing of the Collateral or any part
thereof, shall not be required to give priority or preference to any item of
Collateral or otherwise to marshal assets or to take possession or sell any
Collateral with judicial process.
 
 
-17-

--------------------------------------------------------------------------------


 
 
(c)           Each of the Borrower and the Guarantors hereby grants to Lender,
after the occurrence and during the continuance of an Event of Default, an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation) to use, assign, license or sublicense any Intellectual
Property now owned or hereafter acquired by any of the Corporations, and
wherever the same may be located, including in such license reasonable access as
to all media in which any of the licensed items may be recorded or stored and to
all computer programs and used for the compilation or printout thereof, in each
case in connection with the exercise of Lender’s remedies hereunder and under
the other Transaction Documents.  All proceeds received by Lender in connection
with such license will be used by Lender to satisfy the Obligations.
 
(d)           In addition to the acceleration provisions set forth in Section 10
above, upon the occurrence and continuation of an Event of Default, Borrower
shall take any action that Lender may request in order to enable Lender to
obtain and enjoy the full rights and benefits granted to Lender
hereunder.  Without limiting the generality of the foregoing, upon the
occurrence and continuation of any Event of Default, at the request of Lender
and at Borrower’s sole cost and expense, each of the Corporations, as
applicable, shall execute all documents and take all other actions requested by
Lender to enable Lender, its designee, any receiver, trustee or similar official
or any purchaser of all or any part of the Collateral to obtain from any Person
any required authority necessary to operate the business of Borrower.
 
(e)           In addition to any other rights, options and remedies Lender has
under the Transaction Documents, the UCC, at law or in equity, all profits,
fees, revenues, income and other proceeds collected or received from collecting,
holding, managing, renting, selling, or otherwise disposing of all or any part
of the Collateral or any proceeds thereof upon exercise of its remedies
hereunder shall be applied in the following order of priority:  (i) first, to
the payment of all costs and expenses of such collection, holding, operation,
management, sale, disposition or delivery with respect to maintaining the
Collateral, and to the payment of all sums which Lender may be required or may
elect to pay, if any, for taxes, assessments, insurance and other charges upon
the Collateral or any part thereof, and all other payments that Lender may be
required or authorized to make under any provision of this Agreement (including,
without limitation, in each such case, in-house documentation and diligence fees
and legal expenses, search, audit, recording, professional and filing fees and
expenses and reasonable attorneys' fees and all expenses, liabilities and
advances made or incurred in connection therewith); (ii) second, to the payment
of all Obligations as provided herein; (iii) third, to the payment of any
surplus then remaining to the Borrower, unless otherwise provided by law or
directed by a court of competent jurisdiction, provided that the Corporations
shall be liable for any deficiency if such proceeds are insufficient to satisfy
the Obligations or any of the other items referred to in this section.


(f)           Lender shall have the right in its sole discretion to determine
which rights, Liens and/or remedies Lender may at any time pursue, relinquish,
subordinate or modify, and such determination will not in any way modify or
affect any of Lender’s rights, Liens or remedies under any Transaction Document,
applicable law or equity.  The enumeration of any rights and remedies in any
Transaction Document is not intended to be exhaustive, and all rights and
remedies of Lender described in any Transaction Document are cumulative and are
not alternative to or exclusive of any other rights or remedies which Lender
otherwise may have.  The partial or complete exercise of any right or remedy
shall not preclude any other further exercise of such or any other right or
remedy.
 
 
-18-

--------------------------------------------------------------------------------


 
 
11.           Confidentiality
 
(a)           Confidential Information. The term “Confidential Information”
shall mean this Agreement and all proprietary information, trade secrets,
business methods and plans, marketing data, financial reports, expense reports,
plans and projections, cost structures, technologies, processes, competitive
positions and information, and any other information, documents or data of any
kind whatsoever which: (i) a Party (“Discloser”) discloses, in writing, orally
or visually, to the other Party (“Recipient”) or to which Recipient obtains
access in connection with the negotiation or performance of this Agreement; and
which (ii) relates: (A) to the Discloser; (B) in the case of the Lender as
Recipient, to Borrower and its customers and/or Affiliates; or (C) in the case
of Borrower as Recipient, to the Lender and its affiliates. Each Party agrees to
comply with all federal and state privacy laws.
 
(b)           Disclosure to Employees, Agents and others. Each of the Parties,
as Recipient, hereby agrees on behalf of itself and its employees, officers,
affiliates and subcontractors that Confidential Information will not be
disclosed or made available to any person for any reason whatsoever, other than
on a “need to know basis” and then only: (i) to the Parties’ employees and
officers and professional advisors; (ii) to subcontractors and other third
Parties specifically permitted under this Agreement, provided that all such
persons are subject to a confidentiality agreement that is no less restrictive
than the confidentiality provisions of this Agreement; (iii) to independent
contractors, agents, and consultants hired or engaged by the Parties, provided
that all such persons are subject to a confidentiality agreement that is no less
restrictive than the confidentiality provisions of this Agreement; or (iv) as
required by law or as otherwise permitted by this Agreement, either during the
term of this Agreement or after the termination of this Agreement.  Prior to any
disclosure of Confidential Information as required by law, the Recipient shall:
(i) notify the Discloser of any actual or threatened legal compulsion of
disclosure, and any actual legal obligation of disclosure immediately upon
becoming so obligated; and (ii) cooperate with the Discloser’s reasonable,
lawful efforts to resist, limit or delay disclosure.
 
(c)           Materials. Upon the termination or expiration of this Agreement,
or at any time upon the request of a Party, the other Party shall return all
Confidential Information in the possession of such Party or in the possession of
any third Party over which such Party has or may exercise control.
 
(d)           Exceptions. The obligations of confidentiality in this Agreement
shall not apply to any information which a Party rightfully has in its
possession before disclosed to it by the other Party, information which a Party
independently develops, information which is or becomes known to the public
other than by breach of this Agreement or information rightfully received by a
Party from a third Party without the obligation of confidentiality.
 
(e)           Publicity.  Except as provided in this section, the Parties agree
that none of them, nor any of their respective directors, officers, employees or
agents shall disclose any of the terms or provisions of this Agreement to any
other Party.  No Party shall use another Party’s name or trademark or refer to
such other Party directly or indirectly in any media release, public
announcement or public disclosure relating to this Agreement or its subject
matter, in any promotional or marketing materials, lists or business
presentations, without consent from the other Party for each such use or release
in accordance with this section. Any media releases, public announcements,
public disclosures and promotional or marketing materials issued or made by any
Party relating to this Agreement or the subject matter of this Agreement (each,
a “Disclosure”), shall be subject to review and approval, which approval shall
not be unreasonably withheld, by the other Party prior to release; provided,
however, that this prior approval requirement shall not apply to: (i)
announcements intended solely for internal distribution; or (ii) disclosures to
the extent required to meet legal or regulatory requirements beyond the
reasonable control of the disclosing Party.  Such approval shall be deemed to be
given if a Party does not object to a proposed Disclosure within ten (10)
Business Days of receiving it.  Nothing contained in this Agreement shall
prohibit any Party from making any disclosure, which its legal counsel
reasonably deems necessary to comply with applicable law.
 
 
-19-

--------------------------------------------------------------------------------


 
(f)           Remedies. In the event of a breach or the threatened breach of the
provisions of this Section 11, the Discloser shall be entitled to injunctive
relief restraining the Recipient from such breach or threatened breach and to
enforce the provisions herein in any state or federal court located in the state
in which the Recipient maintains its principal place of business.  Nothing
herein shall be construed as prohibiting the Discloser from pursuing any other
remedy against the Recipient on account of such breach or threatened breach.
 
(g)           Survival. The terms of this Section 11 shall survive any
termination or expiration of this Agreement.
 
12.           Lender Representations and Warranties. Lender hereby represents
and warrants to Borrower that:
 
(a)           Lender is duly organized and in good standing in the State of
Nevada.  Lender has all requisite power and authority to conduct its business as
currently being conducted.
 
(b)           Lender has all requisite power and authority to execute and
deliver this Agreement and all other documents in connection with this
Agreement, and to carry out the terms of this Agreement, and has taken all
action required on its part necessary for the execution, delivery and
performance of this Agreement.  This Agreement is the legal, valid and binding
obligation of the Lender, enforceable in accordance with its terms, except as
its enforceability may be limited by bankruptcy laws and general principles of
equity.
 
(c)           This Agreement does not contain any untrue statement of material
fact or omits to state a material fact necessary to make the statements herein
misleading.
 
(d)           Lender is in material compliance with all applicable federal,
state and local laws.
 
(e)           The execution, delivery and performance of this Agreement do not
and will not conflict with or constitute a material default under any other
obligation of the Lender.
 
(f)           Lender is in a financial position to bear the economic risk of the
Investment and withstand a complete loss of the Funds.
 
(g)           Lender is taking the position and believes that the Investment is
not a security for the purposes of US Federal Securities Laws and corresponding
state blue sky laws. This fact notwithstanding, the Lender represents to the
Borrower that the Lender is an accredited investor as that term is defined in
Rule 501(a) of Regulation D promulgated under the Securities Act of 1933.
Further, at no time will the Lender transfer any portion of the Investment to
any person or entity that is not an accredited investor.
 
(h)           Lender recognizes that the Investment involves a high degree of
risk. Lender is aware that short term loans can have a high rate of default and
that the Lender may not receive the return or any return on its Investment that
it hopes to receive.
 
(i)           The Investment is suitable for the Lender based upon its
investment objectives and financial needs and the Lender has adequate net worth
and means for providing for its financial needs and contingencies and has no
need for liquidity of investment with respect to the Investment.
 
 
-20-

--------------------------------------------------------------------------------


 
 
(j)           Lender has obtained, to the extend the Lender deems necessary, the
Lender’s own professional advice with respect to the risks inherent in the
Investment and the suitability of the Investment in light of the Lender’s
financial condition and investment needs.
 
(k)           Lender has been furnished with or has had access to such
information as a sophisticated investor would customarily require to evaluate
the merits and risks of the Investment together such additional information as
the Lender considers necessary to verify the accuracy of the information
supplied. Lender further represents that the Lender has had an opportunity to
ask questions of Borrower’s management as the Lender has deemed necessary or
desirable. Lender further represents and acknowledges that the Lender has been
solely responsible for the Lender’s own: (i) due diligence investigation of
Borrower, its management and its assets; (ii) analysis of the merits and risks
of the Investment; and (iii) analysis of the terms of the Investment, and that
in taking any action or performing any role relative to the arranging of the
Investment, the Lender has acted solely in the Lender’s own interest.
 
(l)           Lender is an “Accredited Investor” as that term is defined in Rule
501(a) promulgated under the Securities Act of 1933, as amended (the “Act”).
Further, the Lender further represents that it is a sophisticated investor, can
bear the economic risk of this Investment for an indefinite period of time, and
has such knowledge and experience in financial and business matters so as to be
capable of evaluating the merits and risks of this Investment. Lender further
represents that it is the position of Borrower that this Investment is not a
security within the meaning of the Federal and State securities laws however, if
it is determined that this Investment is a security for the purposes of such
laws, the Investment has been issued pursuant to exemptions from registration
under the applicable securities laws.
 
(m)           Lender has purchased the GAF Note from GAF and as a result is the
sole beneficiary of the GAF Note. Lender further represents that no other Person
has any rights, title and interest to the GAF Note.
 
13.           Covenants of Lender. Lender shall:
 
(a)           maintain its corporate existence in good standing; and
 
(b)           notify Borrower within five (5) days of: (i) any lawsuit or
proceedings which, if successful, would materially affect Lender’s ability to
make Advances under this Agreement; and (ii) any agreement to merge,
consolidate, or sell its assets to a third Party.
 
(c)           cancel the GAF Note and incorporate it into the Prior Advances and
evidenced by the Note executed by Borrower under this Agreement.
 
14.           Indemnification
 
(a)           By the Borrower and its Subsidiaries.   The Borrower and each of
the Subsidiaries hereby jointly and severally agrees to indemnifies and hold
harmless (i) the Lender; (ii) the Lender’s parents, Subsidiaries, and
Affiliates; and (iii) each of the respective officers, directors, employees,
representatives, agents, and attorneys of the Persons identified in clauses (i),
(ii) and (iii) above (collectively, the “Lender Indemnified Parties”) from and
against any and all losses, liabilities, damages, penalties, demands, judgments,
settlements, costs, and expenses, including without limitation those costs and
expenses relating to any investigation or any defense or prosecution of any
proceedings, and reasonable fees and expenses of attorneys, (collectively,
“Lender Losses”) suffered or incurred by the Lender Indemnified Parties to the
extent arising out of or resulting from any claims, suits, arbitrations, or
actions instituted by a third Party based on any of the following:
 
 
-21-

--------------------------------------------------------------------------------


 
(i)           the breach in any material respect of any representation or
warranty made by the Borrower and contained in this Agreement or in any other
Transaction Document; and
 
(ii)           the failure of Borrower and the Guarantors to pay and perform the
Obligations under this Agreement or any other Transaction Document;
 
(iii)           the failure of Borrower and the Guarantors to perform any other
covenant and agreement contained in this Agreement or in any other Transaction
Documents; or
 
(iv)           the burglary, fraud, theft, other criminal acts, gross
negligence, willful misconduct of the Borrower and any of the Guarantors or any
of their employees, agents or Affiliates.
 
(b)           By Lender. Lender hereby indemnifies and agrees to hold harmless
(i) the Borrower and the Guarantors; (ii) the parent, Subsidiaries, and
Affiliates of such Persons; and (iii) each of the respective officers,
directors, employees, representatives, agents, and attorneys of the Persons
described in clauses (i) – (iii) above (collectively, the “Borrower Indemnified
Parties”) from and against any and all losses, liabilities, damages, penalties,
demands, judgments, settlements, costs, and expenses, including without
limitation those costs and expenses relating to any investigation or any defense
or prosecution of any proceedings, and reasonable fees and expenses of
attorneys, (collectively, “Borrower Losses”) suffered or incurred by the
Borrower Indemnified Parties to the extent arising out of or resulting from any
claims, suits, arbitrations, or actions instituted by a third Party based on any
of the following:
 
(i)           The inaccuracy in any material respect of any representation or
warranty made by the Lender and contained in this Agreement; and
 
(ii)           Lender’s, its employees’ or its agents’ burglary, fraud, theft,
other criminal acts, gross negligence, willful misconduct or breach of this
Agreement.
 
 (c)           General. If any claim or demand is asserted against any Lender
Indemnified Party or Borrower Indemnified Party (individually or collectively,
the “Indemnified Party”) by any person who is not a Party to this Agreement in
respect of which the Indemnified Party may be entitled to indemnification under
the provisions of this Section 14, written notice of such claim or demand shall
promptly be given to the Party (the “Indemnifying Party”) from whom
indemnification may be sought.  The Indemnifying Party shall have the right, by
notifying the Indemnified Party within ten (10) days of its receipt of the
notice of the claim or demand, to assume the entire control (subject to the
right of the Indemnified Party to participate at the Indemnified Party’s expense
and with counsel of the Indemnified Party’s choice) of the defense, compromise
or settlement of the matter, including, at the Indemnifying Party’s expense,
employment of counsel of the Indemnifying Party’s choice reasonably acceptable
to the other Party.  If the Indemnifying Party gives notice to any Indemnified
Party that the Indemnifying Party will assume control of the defense, compromise
or settlement of the matter, the Indemnifying Party will be deemed to have
waived all defenses to the claims for indemnification by the Indemnified Party
with respect to that matter. Any damages to the Indemnified Party caused by a
failure of the Indemnifying Party to defend, compromise or settle a claim or
demand in a reasonable and expeditious manner, after the Indemnifying Party has
given notice that it will assume control of the defense, compromise or
settlement of the matter, shall be included in the damages for which the
Indemnifying Party shall be obligated to indemnify the Indemnified Party.
 
(d)           Survival. The provisions of this clause 14 shall survive
termination or expiration of this Agreement until the first anniversary of the
Maturity Date.
 
 
-22-

--------------------------------------------------------------------------------


 
 
15.           Limitations of Liability
 
(a)           No Special Damages. Neither Party shall be liable to the other for
any special, indirect, incidental, consequential, punitive or exemplary damages,
including, but not limited to, lost profits, under any circumstances regardless
of the theory of recovery even if such Party has knowledge of the possibility of
such damages.
 
(b)           Disclaimer of Warranties. Except as otherwise expressly provided
herein, the Parties specifically disclaim all warranties of any kind, express or
implied, arising out of or related to this Agreement, including without
limitation, any warranty of merchantability or fitness for a particular purpose,
each of which is hereby excluded by agreement of the Parties.
 
16.           Notices. All notices, requests and approvals required by this
Agreement shall be in writing addressed/directed to the other Party at the
address and facsimile numbers set forth below, or at such other address of which
the notifying Party hereafter receives notice in conformity with this
section.  All such notices, requests, and approvals shall be deemed given upon
the earlier of receipt of facsimile transmission during normal business hours or
actual receipt thereof.  All such notices, requests and approvals shall be
addressed to the attention of:
 
If to Lender:
 
IP Global Investors Ltd.
499 North Canon
Beverly Hills, CA 90210
Attn: Meghann McEnroe, CEO
Facsimile: (310) 526-6575
 
If to Borrower:
 
Fund.com Inc.
14 Wall Street, 20th Floor
New York, New York 10005
Attn: Gregory Webster, CEO
Facsimile: (212) ___-____


17.           Miscellaneous
 
(a)           Waiver.  The failure of either Party to insist upon or enforce
performance by the other Party of any provision of this Agreement or to exercise
any right under this Agreement will not be construed as a waiver or
relinquishment to any extent of such Party’s right to assert or rely upon any
such provision or right in that or any other instance; rather the same will be
and remain in full force and effect.
 
(b)           Force Majeure.  Neither Party shall be liable for, or considered
in breach of or default under this Agreement on account of, any delay or failure
to perform as required by the Agreement (except with respect to payment
obligations) as a result of any causes or conditions which are beyond such
Party’s reasonable control and which such Party is unable to overcome by the
exercise of reasonable diligence.  If any force majeure event occurs (which
shall include, without limitation, acts of God, telecommunications, Internet or
network failure, results of vandalism or computer hacking, fire, explosion,
storm or other natural occurrences, any conflicting order, direction, action or
request of the United States government (including, without limitation, state
and local governments) or of any regulatory department, agency, commission,
court, bureau, corporation or other instrumentality, or of any civil or military
authority, national emergencies, insurrections, riots, wars, strikes, lockouts,
work stoppages or other such labor difficulties), the affected Party will give
prompt written notice to the other Party and will use commercially reasonable
efforts to minimize the impact of such event.  Notwithstanding the foregoing,
the Parties' obligations to one another shall be excused and/or postponed during
and only for the duration of the applicable force majeure event and shall resume
as soon as practicable after the force majeure event has ended.
 
-23-

--------------------------------------------------------------------------------


 
 
(c)           Relationship of the Parties.  The Parties to the Agreement are
independent contractors.  Neither Party is an agent, representative, partner or
employee of the other Party.  Neither Party will have any right, power, or
authority to enter into any agreement on behalf of, or incur any obligation or
liability of, or to otherwise bind the other Party.  The Agreement will not be
interpreted or construed to create an association, agency, joint venture, or
partnership between the Parties or to impose any liability attributable to such
a relationship upon either Party.
 
(d)           Survival.  In addition to any provisions which specifically
provide for survival or for continued obligations following the termination of
this Agreement, the following shall survive the termination of this
Agreement:  all representations and warranties; all provisions for payment of
any amounts due hereunder, including but not limited to, expenses or
compensation; all provisions for confidentiality; all provisions for
indemnification, until the first anniversary of the Maturity Date; all
provisions for insurance coverage; and all provisions for arbitration or the
resolution of disputes.
 
(e)           Construction; Severability.   Each Party acknowledges that the
provisions of this Agreement were negotiated to reflect an informed, voluntary
allocation between them of all the risks (both known and unknown) associated
with the transactions contemplated hereunder.  Further, all provisions are
inserted conditionally on their being valid in law.  In the event that any
provision of the Agreement conflicts with the law under which the Agreement is
to be construed or if any such provision is held invalid or unenforceable by a
court with jurisdiction over the Parties to the Agreement:  (i) such provision
will be restated to reflect as nearly as possible the original intentions of the
Parties in accordance with applicable law; and (ii) the remaining terms,
provisions, covenants, and restrictions of the Agreement will remain in full
force and effect.
 
(f)           Remedies.   Except as otherwise specified, the rights and remedies
granted to a Party under the Agreement are cumulative and in addition to, not in
lieu of, any other rights and remedies which the Party may possess at law or in
equity.
 
(g)           Entire Agreement.  This Agreement and the other Transaction
Documents constitutes the entire and only agreements among the Parties and
supersedes any and all prior agreements, whether written, oral, express, or
implied, of the Parties with respect to the transactions set forth herein and
therein. Further, the Lender must rely on its own examination of Borrower, the
proposed Advances and the terms of this Agreement, including the merits and
risks involved in making a decision to proceed with the transactions
contemplated hereby and thereby. Lender, to the extent permitted by applicable
law, agrees not to make a claim or bring any action and waives and releases any
and all claims against Borrower or Borrower related to any projections furnished
by Borrower to the Lender, which represent only the good faith estimate by
Borrower of future financial performance and / or opportunities and should not
be considered as facts or certainties.
 
(h)           Amendment.  No change, amendment, or modification of any provision
of the Agreement will be valid unless set forth in a written instrument signed
by all of the Parties.
 
(i)           Assignment.  No Party to the Agreement shall sell, transfer, or
assign the Agreement, the other Transaction Documents or the rights or
obligations hereunder or thereunder without the prior written consent of the
other Party or Parties.
 
 
-24-

--------------------------------------------------------------------------------


 
(j)           Headings.  The captions and headings used in the Agreement are
inserted for convenience only and will not affect the meaning or interpretation
of the Agreement.
 
(k)           Counterparts.  The Agreement may be executed in counterparts, each
of which will be deemed an original and all of which together will constitute
one and the same document.
 
(l)           Governing Law; Jurisdiction and Venue.  This Agreement will be
interpreted, construed, and enforced in all respects in accordance with the laws
of the State of New York, without respect to its conflict of laws principles.
 
(m)           Expenses.   Each of the Parties will bear their own costs and
expenses in connection with the drafting, negotiation and execution of this
Agreement and the other Transaction Documents; provided, that on the Closing
Date, the Borrower will, in connection with the initial Advance drawn under this
Agreement, pay to Hodgson Russ LLP, as Lender’s counsel the sum of $25,000 in
payment of such counsel’s legal fees incurred on behalf of the Lender.
 
(n)           Fees and Costs.  In the event that any of the Parties hereto
institutes any action, suit or proceeding to enforce the provisions of this
Agreement, or for breach thereof, or to declare the rights of the Parties with
respect thereto, the prevailing Party shall be entitled to recover, in addition
to damages, injunctive or other relief, reasonable costs and expenses including,
without limitation, costs and reasonable attorneys’ fees incurred in the
furtherance of such action, suit or proceeding.
 
(o)           Contract Interpretation.  For purposes of contract interpretation,
including resolution of any ambiguity, the Parties acknowledge that this
Agreement was prepared jointly by their respective attorneys and therefore the
terms of the Agreement should not be construed against either Party as the
drafting Party.
 
(p)           Facsimile Signature.   This Agreement and any Transaction Document
may be executed by pdf or other facsimile transmission and such signatures
shall, for all purposes, hereunder and thereunder, be treated as ribbon
originals.
 
[balance of this page intentionally left blank - signature page follows]
 
 
-25-

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the Effective Date set forth
above.


Borrower:


 FUND.COM INC.




By: /s/   Gregory Webster                
Gregory Webster, Chief Executive Officer


Subsidiaries:


FUND.COM TECHNOLOGIES INC.




By: /s/   Gregory Webster               
Gregory Webster, Chief Executive Officer


FUND.COM MANAGED PRODUCTS INC.




By: /s/   Gregory Webster                
Gregory Webster, Chief Executive Officer


FUND.COM CAPITAL INC.




By: /s/   Gregory Webster                
Gregory Webster, Chief Executive Officer


Lender:


IP GLOBAL INVESTORS LTD.




By:/s/  Meghann McEnroe                
Meghann McEnroe, Chief Executive Officer




-26-

--------------------------------------------------------------------------------




EXHIBIT A
FUND.COM INC.
14 Wall Street,
20th floor
New York, New York 10005
 
Borrowing Report

____________, 20__
IP Global Inc.
______________________
______________________
Attn:  _________________


 
Gentlemen:

 
Reference is made to the revolving credit loan agreement, dated April __, 2009
(the “Loan Agreement”), between Fund.Com Inc. (“Borrower”) and IP Global Inc.
(“Lender”).   Unless otherwise defined herein, all capitalized terms used in
this Borrowing Report shall have the same meaning as is defined in the Loan
Agreement.
 
Pursuant to Section 2 of the Loan Agreement, the Borrower does hereby request an
Advance of $____________.  In such connection, the Borrower does hereby
represent, warrant and covenant to the Lender, as follows:
 
1.           No Event of Default or other event which (with the passage of time,
the giving of notice or both) would constitute an Event of Default under the
Loan Agreement exists or would exist by virtue of the Advance requested hereby.
 
2.           The Borrower will, after giving effect to the Advance requested
hereby, continue to have Availability of not less than $100.00 under the Loan
Agreement.
 
3.           The date by which the Borrower needs the Funds under this Advance
is ______________.
 
4.           The purpose and use of the Advance is as follows:
 
5.           The name and addresses of the creditor(s) of the Borrower that will
be paid with Funds from the Advance are as follows:
 
6.           Please wire the Advance to the Person(s) listed below and in
accordance with the wire instructions listed below.
 
 
Very truly yours,
 
 
FUND.COM INC.
 
By:________________________
           Name

           Title:


-27-
 
 
 